313 S.W.3d 732 (2010)
STATE of Missouri, Respondent,
v.
Cortez L. CADENHEAD, Appellant.
No. WD 70559.
Missouri Court of Appeals, Western District.
June 29, 2010.
Susan E. Summers, Kansas City, MO, for appellant.
Shaun J. Mackelprang and Evan J. Buchheim, Jefferson City, MO, for respondent.
Before JAMES M. SMART, JR., P.J., JOSEPH M. ELLIS, and GARY D. WITT, JJ.

Order
PER CURIAM:
Cortez Cadenhead appeals his convictions of murder in the first degree and armed criminal action. He argues that the trial court plainly erred in its failure to intervene sua sponte to exclude police testimony that his co-participant's confession was consistent with Cadenhead's confession. Affirmed. Rule 30.25(b).